AILSHIE, C. J.,
Concurring. — I concur in the opinion by Mr. Justice Sullivan and in addition to what he has said desire also to call attention to the fact that the notice of election in this case was invalid and void for failure to state the purpose for which the money realized from the bond issue should be used. The notice should have stated the particular roads or bridges to be repaired or constructed and the amount to be used on each. (See Howard v. Independent School Dist., 17 *517Ida. 537, 106 Pac. 692; Corker v. Village of Mountainhome, 20 Ida. 32, 116 Pac. 108; Platt v. City of Payette, 19 Ida. 470, 114 Pac. 25; Independent Highway, Dist. v. Ada County, 24 Ida. 416, 134 Pac. 542.)